       Case 2:16-cv-03039-RFB-NJK Document 123 Filed 08/19/20 Page 1 of 1




                                    UNITED STATES DISTRICT COURT

                                           DISTRICT OF NEVADA




JACQUELINE LAWRENCE, et al.,


                       Plaintiffs-Appellants,                      District No.       2:16-cv-03039-RFB-NJK,
                                                                                        2:16-cv-0309-RFB-NJK and
vs.
                                                                                      2:18-cv-02314-RFB-CWH

                                                                   U.S.C.A. No.        20-15794
LAS VEGAS METROPLITAN POLICE DEPARTMENT,
et al.,


                       Defendants-Appellees.


                                                ORDER ON MANDATE

         The above-entitled cause having been before the United States Court of Appeals for the Ninth Circuit,

and the Court of Appeals having on Jun 24, 2020, issued its mandate that the appeal(s) is/are DISMISSED.

The Court being fully advised in the premises, NOW, THEREFORE, IT IS ORDERED that the mandate be spread

upon the records of this Court.


            19th
Dated this _______day    August
                      of______________________,2020.




                                                       RICHARD F. BOULWARE, II
                                                       United States District Judge
